


Exhibit 10.2

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is entered into as of
June 19, 2020, by Trebia Acquisition Corp., a Cayman Islands exempted company
(the “Company”) and BGPT Trebia LP, a Cayman Islands exempted limited
partnership, and Trasimene Trebia, LP, a Delaware limited partnership (the
“Sponsors” together with any person or entity who hereafter becomes a party to
this Agreement pursuant to Section 5.2 of this Agreement, a “Holder” and
collectively the “Holders”).

 

WHEREAS, the Sponsors own an aggregate of 12,937,500 Class B ordinary shares,
par value $0.0001 per share (the “Founder Shares”) of the Company;

 

WHEREAS, the Founder Shares will automatically convert into the Company’s
Class A ordinary shares, par value $0.0001 per share (the “Class A Ordinary
Shares”), at the time of the initial Business Combination on a one-for-one
basis, subject to adjustment, on the terms and conditions provided in the
Company’s amended and restated memorandum and articles of association, as the
same may be amended from time to time;

 

WHEREAS, on June 16, 2020, the Company and the Sponsors entered into that
certain Private Placement Warrants Purchase Agreement, pursuant to which the
Sponsors agreed to purchase 7,333,334 Private Placement Warrants (or up to
8,233,334 Private Placement Warrants if the over-allotment option in connection
with the Company’s initial public offering is exercised in full) in a private
placement transaction occurring simultaneously with the closing of the Company’s
initial public offering; and

 

WHEREAS, the Company and the Sponsors desire to enter into this Agreement,
pursuant to which the Company shall grant the Sponsors certain registration
rights with respect to certain securities of the Company, as set forth in this
Agreement;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1. DEFINITIONS. The following capitalized terms used herein have the following
meanings:

 

“Adverse Disclosure” is defined in Section 3.6.

 

“Agreement” means this Agreement, as amended, restated, supplemented, or
otherwise modified from time to time.

 

“Board” is defined in Section 3.1.1.

 

“Business Combination” means the acquisition of direct or indirect ownership
through a merger, share exchange, asset acquisition, share purchase,
reorganization or other similar type of transaction, of one or more businesses
or entities.

 

“Commission” means the U.S. Securities and Exchange Commission, or any other
federal agency then administering the Securities Act or the Exchange Act.

 

“Company” is defined in the preamble to this Agreement.

 

“Demand Registration” is defined in Section 2.1.1.

 

“Demanding Holder” is defined in Section 2.1.1.

 

“Demanding Sponsor” is defined in Section 2.1.1.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder, all as the same
shall be in effect at the time.

 

“Form S-3” is defined in Section 2.3.

 

“Founder Shares” is defined in the preamble to this Agreement and include the
Class A Ordinary Shares issuable upon conversion thereof.

 

“Founder Shares Lock-up Period” means, with respect to the Founder Shares, the
period ending on the earlier of (A) one year after the completion of the
Company’s initial Business Combination or (B) subsequent to the Business
Combination, (x) if the closing price of the Class A Ordinary Shares equals or
exceeds $12.00 per share (as adjusted for share splits, share capitalizations,
reorganizations, recapitalizations and the like) for any 20 trading days within
any 30-trading day period commencing at least 150 days after the Company’s
initial Business Combination or (y) the date on which the Company completes a
liquidation, merger, share exchange or other similar transaction that results in
all of the Company’s shareholders having the right to exchange their Class A
Ordinary Shares for cash, securities or other property.

 

“Holders” shall have the meaning given in the preamble.

 

“Holder Indemnified Party” is defined in Section 4.1.

 

“Indemnified Party” is defined in Section 4.3.

 

“Indemnifying Party” is defined in Section 4.3.

 

“Insider Letter” shall mean those certain letter agreements, dated as of
June 19, 2020, by and among the Company, the Sponsors and each of the Company’s
officers, directors and director nominees.

 

“majority-in-interest of the Demanding Holders” shall mean, if there is a
Demanding Sponsor, the Demanding Sponsor and, otherwise, a majority in interest
of the Demanding Holders.

 

“Maximum Number of Shares” is defined in Section 2.1.4.

 

“Misstatement” is defined in Section 3.1.12.

 

“Notices” is defined in Section 5.3.

 

“Class A Ordinary Shares” is defined in the preamble to this Agreement.

 

“Permitted Transferees” means a person or entity to whom a Holder is permitted
to transfer Registrable Securities prior to the expiration of the Founder Shares
Lock-up Period or Private Placement Lock-up Period, as the case may be, under
the Insider Letter and any other applicable agreement between such Holder and
the Company, and to any transferee thereafter.

 

“Piggy-Back Registration” is defined in Section 2.2.1.

 

“Private Placement Lock-up Period” means, with respect to Private Placement
Warrants that are held by the Sponsors or their Permitted Transferees, and any
of the Class A Ordinary Shares issued or issuable upon the exercise or
conversion of the Private Placement Warrants and that are held by the Sponsors
or their Permitted Transferees, the period ending 30 days after the completion
of the Company’s initial Business Combination.

 

“Private Placement Warrants” means the warrants being purchased privately by the
Sponsors simultaneously with the consummation of the Company’s initial public
offering (including to a certain extent in connection with the consummation of
the Underwriters’ over-allotment option related thereto).

 

2

--------------------------------------------------------------------------------



 

“Pro Rata” is defined in Section 2.1.4.

 

“Register,” “Registered” and “Registration” mean a registration effected by
preparing and filing a Registration Statement or similar document in compliance
with the requirements of the Securities Act, and the applicable rules and
regulations promulgated thereunder, and such Registration Statement becoming
effective.

 

“Registrable Securities” mean (i) all of the Class A Ordinary Shares issued or
issuable upon the conversion of any Founder Shares, (ii) all of the Private
Placement Warrants (and Class A Ordinary Shares issuable upon exercise thereof)
and (iii) all of the Working Capital Warrants (and Class A Ordinary Shares
issuable upon exercise thereof). Registrable Securities include any warrants,
shares of capital stock or other securities of the Company issued as a dividend
or other distribution with respect to or in exchange for or in replacement of
such Registrable Securities. As to any particular Registrable Securities, such
securities shall cease to be Registrable Securities when: (a) a Registration
Statement with respect to the sale of such securities shall have become
effective under the Securities Act and such securities shall have been sold,
transferred, disposed of or exchanged in accordance with and pursuant to such
Registration Statement; (b) such securities shall have been otherwise
transferred, new certificates for them not bearing a legend restricting further
transfer shall have been delivered by the Company and subsequent public
distribution of them shall not require Registration under the Securities Act; or
(c) such securities shall have ceased to be outstanding.

 

“Registration Statement” means a registration statement filed by the Company
with the Commission in compliance with the Securities Act and the rules and
regulations promulgated thereunder for a public offering and sale of Class A
Ordinary Shares (other than a registration statement on Form S-4 or Form S-8, or
their successors, or any registration statement covering only securities
proposed to be issued in exchange for securities or assets of another entity).

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder, all as the same shall be
in effect at the time.

 

“Sponsors” is defined in the preamble to this Agreement.

 

“Underwriter” means a securities dealer who purchases any Registrable Securities
as principal in an underwritten offering and not as part of such dealer’s
market-making activities.

 

“Working Capital Warrants” means the warrants held by the Sponsors, the officers
or directors of the Company or their respective affiliates which may be issued
in repayment of working capital loans made to the Company.

 

2. REGISTRATION RIGHTS.

 

2.1 Demand Registration.

 

2.1.1 Request for Registration. At any time and from time to time on or after
the date that the Company completes a Business Combination, either Sponsor (the
“Demanding Sponsor”) or the Holders of at least a majority in interest of the
then issued and outstanding of Registrable Securities (such Demanding Sponsor or
Holders, as the case may be, the “Demanding Holders”) may make a written demand
for Registration under the Securities Act of all or part of their Registrable
Securities (a “Demand Registration”). Any demand for a Demand Registration shall
specify the number of Registrable Securities proposed to be included in such
Registration and the intended method(s) of distribution thereof. The Company
will within 10 days of the Company’s receipt of the Demand Registration notify
all Holders of the demand, and each Holder who wishes to include all or a
portion of such Holder’s Registrable Securities in a Registration pursuant to
the Demand Registration (each such Holder including shares of Registrable
Securities in such Registration, a “Demanding Holder”) shall so notify the
Company within 10 days after the receipt by the Holder of the notice from the
Company. Upon receipt by the Company of any such written notification, the
Demanding Holders shall be entitled to have their Registrable Securities
included in the Demand Registration, subject to Section 2.1.4 and the provisos
set forth in Section 3.1.1. The Company shall not be obligated to effect more
than an aggregate of three (3) Demand Registrations under this Section 2.1.1 in
respect of all Registrable Securities.

 

3

--------------------------------------------------------------------------------



 

2.1.2 Effective Registration. A Registration will not count as a Demand
Registration until the Registration Statement filed with the Commission with
respect to such Demand Registration has been declared effective by the
Commission and the Company has complied with all of its obligations under this
Agreement with respect thereto; provided, however, that if, after such
Registration Statement has been declared effective, the offering of Registrable
Securities pursuant to a Demand Registration is interfered with by any stop
order or injunction of the Commission or any other governmental agency or court,
the Registration Statement with respect to such Demand Registration will be
deemed not to have been declared effective, unless and until, (i) such stop
order or injunction is removed, rescinded or otherwise terminated, and (ii) a
majority-in-interest of the Demanding Holders thereafter affirmatively elect to
continue with such Registration and accordingly notify the Company in writing,
but in no event later than five days of such election; provided, further, that
the Company shall not be obligated to file a second Registration Statement until
the Registration Statement that has been previously filed becomes effective or
is subsequently terminated.

 

2.1.3 Underwritten Offering. If a majority-in-interest of the Demanding Holders
so elect and such Holders so advise the Company as part of their written demand
for a Demand Registration, the offering of such Registrable Securities pursuant
to such Demand Registration shall be in the form of an underwritten offering. In
such event, the right of any Holder to include its Registrable Securities in
such Registration shall be conditioned upon such Holder’s participation in such
underwritten offering and the inclusion of such Holder’s Registrable Securities
in the underwriting to the extent provided herein. All Demanding Holders
proposing to distribute their securities through such underwritten offering
shall enter into an underwriting agreement in customary form with the
Underwriter or Underwriters selected for such underwritten offering by the
majority-in-interest of the Demanding Holders initiating the Demand
Registration.

 

2.1.4 Reduction of Underwritten Offering. If the managing Underwriter or
Underwriters in an underwritten offering pursuant to a Demand Registration, in
good faith, advises the Company and the Demanding Holders in writing that the
dollar amount or number of shares of Registrable Securities which the Demanding
Holders desire to sell, taken together with all other Class A Ordinary Shares or
other securities which the Company desires to sell and the Class A Ordinary
Shares, if any, as to which a Registration has been requested pursuant to
separate written contractual piggy-back registration rights held by other
shareholders of the Company who desire to sell, exceeds the maximum dollar
amount or maximum number of shares that can be sold in such underwritten
offering without adversely affecting the proposed offering price, the timing,
the distribution method, or the probability of success of such offering (such
maximum dollar amount or maximum number of shares, as applicable, the “Maximum
Number of Shares”), then the Company shall include in such underwritten
offering, as follows: (i) the Registrable Securities as to which Demand
Registration has been requested by the Demanding Holders (pro rata based on the
respective number of shares that each such Demanding Holder has requested be
included in such underwritten offering, regardless of the number of shares held
by each such Demanding Holder (such proportion is referred to herein as “Pro
Rata”)) that can be sold without exceeding the Maximum Number of Shares; (ii) to
the extent that the Maximum Number of Shares has not been reached under the
foregoing clause (i), the Class A Ordinary Shares or other securities that the
Company desires to sell for its own account that can be sold without exceeding
the Maximum Number of Shares; and (iii) to the extent that the Maximum Number of
Shares have not been reached under the foregoing clauses (i) and (ii), the
Class A Ordinary Shares or other securities for the account of other persons
that the Company is obligated to register in a Registration pursuant to separate
written contractual arrangements with such persons and that can be sold without
exceeding the Maximum Number of Shares.

 

2.1.5 Demand Registration Withdrawal. If a majority-in-interest of the Demanding
Holders disapprove of the terms of any underwritten offering or are not entitled
to include all of their Registrable Securities in any underwritten offering,
such majority-in-interest of the Demanding Holders may elect to withdraw from
such Registration by giving written notice to the Company and the Underwriter or
Underwriters of their request to withdraw prior to the effectiveness of the
Registration Statement filed with the Commission with respect to such Demand
Registration. If the majority-in-interest of the Demanding Holders withdraws
from a proposed underwritten offering relating to a Demand Registration, then
such Registration shall not count as a Demand Registration provided for in this
Section 2.1.

 

4

--------------------------------------------------------------------------------



 

2.2 Piggy-Back Registration.

 

2.2.1 Piggy-Back Rights. If at any time on or after the date the Company
completes a Business Combination the Company proposes to file a Registration
Statement under the Securities Act with respect to an offering of equity
securities, or securities or other obligations exercisable or exchangeable for,
or convertible into, equity securities, by the Company for its own account or
for the account of shareholders of the Company (or by the Company and by the
shareholders of the Company including, without limitation, pursuant to
Section 2.1), other than a Registration Statement (i) filed in connection with
any employee stock option or other benefit plan, (ii) for an exchange offer or
offering of securities solely to the Company’s existing shareholders, (iii) for
an offering of debt that is convertible into equity securities of the Company or
(iv) for a dividend reinvestment plan, then the Company shall (x) give written
notice of such proposed filing to the Holders as soon as practicable but in no
event less than seven days before the anticipated filing date of such
Registration Statement, which notice shall describe the amount and type of
securities to be included in such offering, the intended method(s) of
distribution, and the name of the proposed managing Underwriter or Underwriters,
if any, of the offering, and (y) offer to the Holders in such notice the
opportunity to register the sale of such number of shares of Registrable
Securities as such Holders may request in writing within five days following
receipt of such notice (such Registration, a “Piggy-Back Registration”). The
Company shall, in good faith, cause such Registrable Securities to be included
in such Piggy-Back Registration and shall use its best efforts to cause the
managing Underwriter or Underwriters of a proposed underwritten offering to
permit the Registrable Securities requested by the Holders pursuant to this
Subsection 2.2.1  to be included in a Piggy-Back Registration on the same terms
and conditions as any similar securities of the Company included in such
Registration and to permit the sale or other disposition of such Registrable
Securities in accordance with the intended method(s) of distribution thereof.
All Holders proposing to distribute their Registrable Securities through a
Piggy-Back Registration that involves an Underwriter or Underwriters shall enter
into an underwriting agreement in customary form with the Underwriter or
Underwriters selected for such Piggy-Back Registration.

 

2.2.2 Reduction of Offering. If the managing Underwriter or Underwriters for a
Piggy-Back Registration that is to be an underwritten offering advises the
Company and the Holders in writing that the dollar amount or number of Class A
Ordinary Shares which the Company desires to sell, taken together with (i) the
Class A Ordinary Shares, if any, as to which Registration has been demanded
pursuant to separate written contractual arrangements with persons or entities
other than the Holders hereunder, (ii) the Registrable Securities as to which
Registration has been requested under this Section 2.2, and (iii) the Class A
Ordinary Shares, if any, as to which Registration has been requested pursuant to
the written contractual piggy-back registration rights of other shareholders of
the Company, exceeds the Maximum Number of Shares, then the Company shall
include in any such Registration:

 

(a) If the Registration is undertaken for the Company’s account: (A) the Class A
Ordinary Shares or other securities that the Company desires to sell that can be
sold without exceeding the Maximum Number of Shares; (B) to the extent that the
Maximum Number of Shares has not been reached under the foregoing clause (A),
the Class A Ordinary Shares or other securities, if any, comprised of
Registrable Securities, as to which Registration has been requested pursuant to
the applicable written contractual piggy-back registration rights of such
security holders, Pro Rata, that can be sold without exceeding the Maximum
Number of Shares; and (C) to the extent that the Maximum Number of Shares has
not been reached under the foregoing clauses (A) and (B), Class A Ordinary
Shares or other securities for the account of other persons that the Company is
obligated to register pursuant to written contractual piggy-back registration
rights with such persons and that can be sold without exceeding the Maximum
Number of Shares; and

 

(b) If the Registration is a “demand” registration undertaken at the demand of
persons or entities other than the Holders: (A) the Class A Ordinary Shares or
other securities for the account of the demanding persons that can be sold
without exceeding the Maximum Number of Shares; (B) to the extent that the
Maximum Number of Shares has not been reached under the foregoing clause (A),
collectively the Class A Ordinary Shares or other securities comprised of
Registrable Securities, Pro Rata, as to which Registration has been requested
pursuant to the terms hereof, as applicable, that can be sold without exceeding
the Maximum Number of Shares; (C) to the extent that the Maximum Number of
Shares has not been reached under the foregoing clauses (A) and (B), the Class A
Ordinary Shares or other securities that the Company desires to sell for its own
account that can be sold without exceeding the Maximum Number of Shares; and
(D) to the extent that the Maximum Number of Shares has not been reached under
the foregoing clauses (A), (B) and (C), the Class A Ordinary Shares or other
securities for the account of other persons that the Company is obligated to
register pursuant to written contractual arrangements with such persons, that
can be sold without exceeding the Maximum Number of Shares.

 

5

--------------------------------------------------------------------------------



 

2.2.3 Withdrawal. Any Holder may elect to withdraw such Holder’s request for
inclusion of Registrable Securities in any Piggy-Back Registration by giving
written notice to the Company of such request to withdraw prior to the
effectiveness of the Registration Statement filed with the Commission with
respect to such Piggy-Back Registration. The Company (whether on its own
determination or as the result of a request for withdrawal by persons making a
demand pursuant to written contractual obligations) may withdraw a Registration
Statement filed with the Commission in connection with a Piggy-Back Registration
at any time prior to the effectiveness of such Registration Statement.
Notwithstanding any such withdrawal, the Company shall pay all expenses incurred
by the Holders in connection with such Piggy-Back Registration as provided in
Section 3.3.

 

2.2.4 Unlimited Piggy-Back Registration Rights. For purposes of clarity, any
Registration effected pursuant to Section 2.2 hereof shall not be counted as a
Registration pursuant to a Demand Registration effected under Section 2.1
hereof.

 

2.3 Registrations on Form S-3. The Holders of at least 50% of the number of
Registrable Securities may at any time and from time to time, request in writing
that the Company register the resale of any or all of such Registrable
Securities on Form S-3 or any similar short-form Registration Statement which
may be available at such time (“Form S-3”); provided, however, that the Company
shall not be obligated to effect such request through an underwritten offering.
Upon receipt of such written request, the Company will promptly give written
notice of the proposed Registration to all other Holders, and each Holder who
thereafter wishes to include all or a portion of such Holder’s Registrable
Securities in such Registration shall so notify the Company, in writing, within
5 days after the receipt by the Holder of the notice from the Company, and, as
soon as practicable thereafter but not more than 10 days after the Company’s
initial receipt of such written request for a registration, effect the
registration of all or such portion of such Holder’s or Holders’ Registrable
Securities as are specified in such request, together with all or such portion
of the Registrable Securities or other securities of the Company, if any, of any
other Holder or Holders joining in such request; provided, however, that the
Company shall not be obligated to effect any such registration pursuant to this
Section 2.3 if: (i) Form S-3 is not available for such offering or the Company
is not eligible to use Form S-3; or (ii) the Holders, together with the holders
of any other securities of the Company entitled to inclusion in such
registration, propose to sell Registrable Securities and such other securities
(if any) at any aggregate price to the public of less than $20,000,000.
Registrations effected pursuant to this Section 2.3 shall not be counted as
Demand Registrations effected pursuant to Section 2.1.

 

2.4 Restrictions on Registration Rights. If (A) during the period starting with
the date sixty (60) days prior to the Company’s good faith estimate of the date
of the filing of, and ending on a date one hundred and twenty (120) days after
the effective date of, the Company initiated a Registration and provided that
the Company has delivered written notice to the Holders prior to receipt of a
Demand Registration pursuant to subsection 2.1.1 and it continues to actively
employ, in good faith, all reasonable efforts to cause the applicable
Registration Statement to become effective; (B) the Holders have requested an
underwritten Registration and the Company and the Holders are unable to obtain
the commitment of underwriters to firmly underwrite the offer; or (C) in the
good faith judgment of the Board such Registration would be seriously
detrimental to the Company and the Board concludes as a result that it is
essential to defer the filing of such Registration Statement at such time, then
in each case the Company shall furnish to such Holders a certificate signed by
the Chairman of the Board stating that in the good faith judgment of the Board
it would be seriously detrimental to the Company for such Registration Statement
to be filed in the near future and that it is therefore essential to defer the
filing of such Registration Statement. In such event, the Company shall have the
right to defer such filing for a period of not more than thirty (30) days;
provided, however, that the Company shall not defer its obligation in this
manner more than once in any 12-month period.

 

3. REGISTRATION PROCEDURES.

 

3.1 Filings; Information. Whenever the Company is required to effect a
Registration of any Registrable Securities pursuant to Section 2, the Company
shall use its best efforts to effect the registration and sale of such
Registrable Securities in accordance with the intended method(s) of distribution
thereof as expeditiously as practicable, and in connection with any such
request:

 

3.1.1 Filing Registration Statement. The Company shall, as expeditiously as
possible and in any event within 60 days after receipt of a request for a Demand
Registration pursuant to Section 2.1, prepare and file with the Commission a
Registration Statement on any form for which the Company then qualifies or which
counsel for the

 

6

--------------------------------------------------------------------------------



 

Company shall deem appropriate and which form shall be available for the sale of
all Registrable Securities to be registered thereunder in accordance with the
intended method(s) of distribution thereof, and shall use its best efforts to
cause such Registration Statement to become and remain effective for the period
required by Section 3.1.3; provided, however, that the Company shall have the
right to defer any Demand Registration for up to 90 days, and any Piggy-Back
Registration for such period as may be applicable to deferment of any demand
registration to which such Piggy-Back Registration relates, in each case if the
Company shall furnish to the Holders a certificate signed by the Chief Executive
Officer of the Company stating that, in the good faith judgment of the Board of
Directors of the Company (the “Board”), it would be materially detrimental to
the Company and its shareholders for such Registration Statement to be effected
at such time; provided further, however, that the Company shall not have the
right to exercise the right set forth in the immediately preceding proviso more
than once in any 365-day period in respect of a Demand Registration hereunder.

 

3.1.2 Copies. The Company shall, prior to filing a Registration Statement or
prospectus, or any amendment or supplement thereto, furnish without charge to
the Holders whose Registrable Securities are included in such Registration, and
such Holders’ legal counsel, copies of such Registration Statement as proposed
to be filed, each amendment and supplement to such Registration Statement (in
each case including all exhibits thereto and documents incorporated by reference
therein), the prospectus included in such Registration Statement (including each
preliminary prospectus), and such other documents as such Holders or legal
counsel for any such Holders may request in order to facilitate the disposition
of the Registrable Securities owned by such Holders.

 

3.1.3 Amendments and Supplements. The Company shall prepare and file with the
Commission such amendments, including post-effective amendments, and supplements
to such Registration Statement and the prospectus used in connection therewith
as may be necessary to keep such Registration Statement effective and in
compliance with the provisions of the Securities Act until all Registrable
Securities and other securities covered by such Registration Statement have been
disposed of in accordance with the intended method(s) of distribution set forth
in such Registration Statement (which period shall not exceed the sum of one
hundred eighty (180) days plus any period during which any such disposition is
interfered with by any stop order or injunction of the Commission or any
governmental agency or court) or such securities have been withdrawn.

 

3.1.4 Notification. After the filing of a Registration Statement, the Company
shall promptly, and in no event more than two business days after such filing,
notify the Holders whose Registrable Securities are included in such
Registration Statement of such filing, and shall further notify such Holders
promptly and confirm such advice in writing in all events within two business
days of the occurrence of any of the following: (i) when such Registration
Statement becomes effective; (ii) when any post-effective amendment to such
Registration Statement becomes effective; (iii) the issuance or threatened
issuance by the Commission of any stop order (and the Company shall take all
actions required to prevent the entry of such stop order or to remove it if
entered); and (iv) any request by the Commission for any amendment or supplement
to such Registration Statement or any prospectus relating thereto or for
additional information or of the occurrence of an event requiring the
preparation of a supplement or amendment to such prospectus so that, as
thereafter delivered to the purchasers of the securities covered by such
Registration Statement, such prospectus will not contain an untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading, and promptly make
available to the Holders whose Registrable Securities are included in such
Registration Statement any such supplement or amendment; except that before
filing with the Commission a Registration Statement or prospectus or any
amendment or supplement thereto, including documents incorporated by reference,
the Company shall furnish to the Holders whose Registrable Securities are
included in such Registration Statement and to the legal counsel for any such
Holders, copies of all such documents proposed to be filed sufficiently in
advance of filing to provide such Holders and legal counsel with a reasonable
opportunity to review such documents and comment thereon, and the Company shall
not file any Registration Statement or prospectus or amendment or supplement
thereto, including documents incorporated by reference, to which such Holders or
their legal counsel shall reasonably object.

 

3.1.5 Securities Laws Compliance. Prior to any public offering of Registrable
Securities, the Company shall use its best efforts to (i) register or qualify
the Registrable Securities covered by the Registration Statement under such
securities or “blue sky” laws of such jurisdictions in the United States as the
Holders whose Registrable Securities are included in such Registration Statement
(in light of their intended plan of distribution) may request and (ii) take such
action necessary to cause such Registrable Securities covered by the
Registration Statement to be registered with or approved by such other
governmental authorities or securities exchanges, including the New

 

7

--------------------------------------------------------------------------------



 

York Stock Exchange, as may be necessary by virtue of the business and
operations of the Company and do any and all other acts and things that may be
necessary or advisable to enable the Holders whose Registrable Securities are
included in such Registration Statement to consummate the disposition of such
Registrable Securities in such jurisdictions; provided, however, that the
Company shall not be required to qualify generally to do business in any
jurisdiction where it would not otherwise be required to qualify or take any
action to which it would be subject to general service of process or to taxation
in any such jurisdiction where it is not then otherwise so subject.

 

3.1.6 Agreements for Disposition. The Company shall enter into customary
agreements (including, if applicable, an underwriting agreement in customary
form) and take such other actions as are reasonably required in order to
expedite or facilitate the disposition of such Registrable Securities. The
representations, warranties and covenants of the Company in any underwriting
agreement which are made to or for the benefit of any Underwriters, to the
extent applicable, shall also be made to and for the benefit of the Holders
whose Registrable Securities are included in such Registration Statement. No
Holder whose Registrable Securities are included in such Registration Statement
shall be required to make any representations or warranties in the underwriting
agreement except, if applicable, with respect to such Holder’s organization,
good standing, authority, title to Registrable Securities, lack of conflict of
such sale with such Holder’s material agreements and organizational documents,
and with respect to written information relating to such Holder that such Holder
has furnished in writing expressly for inclusion in such Registration Statement.

 

3.1.7 Cooperation. The principal executive officer of the Company, the principal
financial officer of the Company, the principal accounting officer of the
Company and all other officers and members of the management of the Company
shall cooperate fully in any offering of Registrable Securities hereunder, which
cooperation shall include, without limitation, the preparation of the
Registration Statement with respect to such offering and all other offering
materials and related documents, and participation in meetings with
Underwriters, attorneys, accountants and potential investors.

 

3.1.8 Records. The Company shall make available for inspection by the Holders
whose Registrable Securities are included in such Registration Statement, any
Underwriter participating in any disposition pursuant to such Registration
Statement and any attorney, accountant or other professional retained by any
Holder whose Registrable Securities are included in such Registration Statement
or any Underwriter, all financial and other records, pertinent corporate
documents and properties of the Company, as shall be reasonably necessary to
enable them to exercise their due diligence responsibility, and cause the
Company’s officers, directors and employees to supply all information reasonably
requested by any of them in connection with such Registration Statement.

 

3.1.9 Opinions and Comfort Letters. (i) The Company shall, on the date the
Registrable Securities are delivered for sale pursuant to a Registration, obtain
an opinion and negative assurance letter, dated such date, of counsel
representing the Company for the purposes of such Registration, addressed to the
Holders thereof, the placement agent or sales agent, if any, and the
Underwriters, if any, covering such legal matters with respect to the
Registration in respect of which such opinion is being given as such Holders,
placement agent, sales agent, or Underwriter may reasonably request and as are
customarily included in such opinions and negative assurance letters, and
reasonably satisfactory to a majority-in-interest of the participating Holders.
(ii) The Company shall obtain a “cold comfort” letter from the Company’s
independent registered public accountants in the event that a Registration is an
underwritten offering, in customary form and covering such matters of the type
customarily covered by “cold comfort” letters as the managing Underwriter may
reasonably request, and reasonably satisfactory to a majority-in-interest of the
participating Holders.

 

3.1.10 Listing. The Company shall use its best efforts to cause all Registrable
Securities included in any Registration to be listed on such exchanges or
otherwise designated for trading in the same manner as similar securities issued
by the Company are then listed or designated or, if no such similar securities
are then listed or designated, in a manner satisfactory to the Holders of a
majority-in-interest of the Registrable Securities included in such
Registration.

 

3.1.11 Transfer Agent. The Company shall provide a transfer agent or warrant
agent, as applicable, and registrar for all such Registrable Securities no later
than the effective date of the Registration Statement.

 

8

--------------------------------------------------------------------------------



 

3.1.12 Misstatements. The Company shall notify the Holders at any time when a
prospectus relating to such Registration Statement is required to be delivered
under the Securities Act, of the happening of any event as a result of which the
prospectus included in such Registration Statement, as then in effect, includes
an untrue statement of a material fact or an omission to state a material fact
required to be stated in a Registration Statement or prospectus, or necessary to
make the statements therein in the light of the circumstances under which they
were made not misleading (a “Misstatement”), and then to correct such
Misstatement.

 

3.1.13 Road Show. If the Registration involves Registrable Securities involving
gross proceeds in excess of $50,000,000, use its reasonable efforts to make
available senior executives of the Company to participate in customary “road
show” and analyst or investor presentations and such other selling or other
informational meetings organized by the Underwriter that may be reasonably
requested by the Underwriter in any underwritten offering, with all
out-of-pocket costs and expenses incurred by the Company or such officers in
connection with such attendance and participation to be paid by the Company.

 

3.1.14 FINRA. The Company shall cooperate with each Underwriter participating in
the disposition of such Registrable Securities and Underwriters’ counsel in
connection with any filings required to be made with The Financial Industry
Regulatory Authority, Inc., including using commercially reasonable efforts to
obtain pre-clearance and pre-approval of the Registration Statement and
applicable prospectus upon filing with the Commission.

 

3.1.15 Certificated Securities. The Company shall, in the case of certificated
Registrable Securities, cooperate with the Holders and the managing Underwriters
to facilitate the timely preparation and delivery of certificates (not bearing
any legends) representing Registrable Securities to be sold after receiving
written representations from the Holders participating in such offering that the
Registrable Securities represented by the certificates so delivered by such
Holders will be transferred in accordance with the Registration Statement, and
enable such Registrable Securities to be in such denominations and registered in
such names as such Holders or managing Underwriters may reasonably request at
least two business days prior to any sale of such Registrable Securities.

 

3.1.16 Further Assurances. The Company shall otherwise, in good faith, cooperate
reasonably with, and take such customary actions as may reasonably be requested
by the Holders, in connection with such Registration.

 

3.2 Obligation to Suspend Distribution. Upon receipt of any notice from the
Company of the happening of any event of the kind described in
Section 3.1.4(iv), or, in the case of a resale Registration on Form S-3 pursuant
to Section 2.3 hereof, upon any suspension by the Company, pursuant to a written
insider trading compliance program adopted by the Board, of the ability of all
“insiders” covered by such program to transact in the Company’s securities
because of the existence of material non-public information, each Holder whose
Registrable Securities are included in any Registration shall immediately
discontinue disposition of such Registrable Securities pursuant to the
Registration Statement covering such Registrable Securities until such Holder
receives the supplemented or amended prospectus contemplated by
Section 3.1.4(iv) or the restriction on the ability of “insiders” to transact in
the Company’s securities is removed, as applicable, and, if so directed by the
Company, each such Holder will deliver to the Company all copies, other than
permanent file copies then in such Holder’s possession, of the most recent
prospectus covering such Registrable Securities at the time of receipt of such
notice.

 

3.3 Registration Expenses. The Company shall bear all costs and expenses
incurred in connection with any Demand Registration pursuant to Section 2.1, any
Piggy-Back Registration pursuant to Section 2.2, and any Registration on
Form S-3 effected pursuant to Section 2.3, and all expenses incurred in
performing or complying with its other obligations under this Agreement, whether
or not the Registration Statement becomes effective, including, without
limitation: (i) all Registration and filing fees and fees of any securities
exchange on which Registrable Securities are then listed; (ii) fees and expenses
of compliance with securities or “blue sky” laws (including fees and
disbursements of counsel for the Underwriters in connection with blue sky
qualifications of the Registrable Securities); (iii) printing, messenger,
telephone and delivery expenses; (iv) the Company’s internal expenses
(including, without limitation, all salaries and expenses of its officers and
employees); (v) the fees and expenses incurred in connection with the listing of
the Registrable Securities as required by Section 3.1.10; (vi) Financial
Industry Regulatory Authority fees; (vii) fees and disbursements of counsel for
the Company and fees and expenses for independent certified public accountants
retained by the Company (including the expenses or costs associated with the
delivery of

 

9

--------------------------------------------------------------------------------



 

any opinions or comfort letters requested pursuant to Section 3.1.9); (viii) the
fees and expenses of any special experts retained by the Company in connection
with such Registration; and (ix) the fees and expenses of one legal counsel
selected by the Holders of a majority-in-interest of the Registrable Securities
included in such Registration. The Company shall have no obligation to pay any
underwriting discounts or selling commissions attributable to the Registrable
Securities being sold by the Holders thereof, which underwriting discounts or
selling commissions shall be borne by such Holders. Additionally, in an
underwritten offering, all selling shareholders and the Company shall bear the
expenses of the Underwriter pro rata in proportion to the respective amount of
shares each is selling in such offering.

 

3.4 Information. The Holders shall provide such information as may reasonably be
requested by the Company, or the managing Underwriter, if any, in connection
with the preparation of any Registration Statement, including amendments and
supplements thereto, in order to effect the Registration of any Registrable
Securities under the Securities Act pursuant to Section 2 and in connection with
the Company’s obligation to comply with federal and applicable state securities
laws.

 

3.5 Requirements for Participation in Underwritten Offerings. No person may
participate in any underwritten offering for equity securities of the Company
pursuant to a Registration initiated by the Company hereunder unless such person
(i) agrees to sell such person’s securities on the basis provided in any
underwriting arrangements approved by the Company and (ii) completes and
executes all customary questionnaires, powers of attorney, indemnities, lock-up
agreements, stock powers, underwriting agreements and other customary documents
as may be reasonably required under the terms of such underwriting arrangements.

 

3.6 Suspension of Sales; Adverse Disclosure. Upon receipt of written notice from
the Company that a Registration Statement or prospectus contains a Misstatement,
each of the Holders shall forthwith discontinue disposition of Registrable
Securities until it has received copies of a supplemented or amended prospectus
correcting the Misstatement (it being understood that the Company hereby
covenants to prepare and file such supplement or amendment as soon as
practicable after the time of such notice), or until it is advised in writing by
the Company that the use of the prospectus may be resumed. If the filing,
initial effectiveness or continued use of a Registration Statement in respect of
any Registration at any time would require the Company to make an Adverse
Disclosure (as defined below) or would require the inclusion in such
Registration the statement of financial statements that are unavailable to the
Company for reasons beyond the Company’s control, the Company may, upon giving
prompt written notice of such action to the Holders, delay the filing or initial
effectiveness of, or suspend use of, such Registration Statement for the
shortest period of time, but in no event more than 30 days, determined in good
faith by the Company to be necessary for such purpose. In the event the Company
exercises its rights under the preceding sentence, the Holders agree to suspend,
immediately upon their receipt of the notice referred to above, their use of the
prospectus relating to any Registration in connection with any sale or offer to
sell Registrable Securities. The Company shall immediately notify the Holders of
the expiration of any period during which it exercised its rights under this
Section 3.6. “Adverse Disclosure” shall mean any public disclosure of material
non-public information, which disclosure, in the good faith judgment of the
Chief Executive Officer or principal financial officer of the Company, after
consultation with counsel to the Company, (i) would be required to be made in
any Registration Statement or prospectus in order for the applicable
Registration Statement or prospectus not to contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
contained therein (in the case of any prospectus and any preliminary prospectus,
in the light of the circumstances under which they were made) not misleading,
(ii) would not be required to be made at such time if the Registration Statement
were not being filed, and (iii) the Company has a bona fide business purpose for
not making such information public.

 

3.7 Reporting Obligations. As long as any Holder shall own Registrable
Securities, the Company, at all times while it shall be a reporting company
under the Exchange Act, covenants to file timely (or obtain extensions in
respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to Sections
13(a) or 15(d) of the Exchange Act and to promptly furnish the Holders with true
and complete copies of all such filings. The Company further covenants that it
shall take such further action as any Holder may reasonably request, all to the
extent required from time to time to enable such Holder to sell Class A Ordinary
Shares held by such Holder without Registration under the Securities Act within
the limitation of the exemptions provided by Rule 144 promulgated under the
Securities Act (to the extent such exemptions are applicable to the Company), as
such rules may be amended from time to time, or any similar rule or regulation
hereafter adopted by

 

10

--------------------------------------------------------------------------------



 

the Commission, including providing any legal opinions. Upon the request of any
Holder, the Company shall deliver to such Holder a written certification of a
duly authorized officer as to whether it has complied with such requirements.

 

4. INDEMNIFICATION AND CONTRIBUTION.

 

4.1 Indemnification by the Company. The Company agrees to indemnify and hold
harmless each Holder, and each of their respective officers, employees,
affiliates, directors, partners, members, attorneys and agents, and each person,
if any, who controls such Holder (within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act) (each, a “Holder Indemnified
Party”), from and against any expenses, losses, judgments, claims, damages or
liabilities, whether joint or several, arising out of or based upon any untrue
statement (or allegedly untrue statement) of a material fact contained in any
Registration Statement under which the sale of such Registrable Securities was
registered under the Securities Act, any preliminary prospectus, final
prospectus or summary prospectus contained in the Registration Statement, or any
amendment or supplement to such Registration Statement, or arising out of or
based upon any omission (or alleged omission) to state a material fact required
to be stated therein or necessary to make the statements therein not misleading,
or any violation by the Company of the Securities Act or any rule or regulation
promulgated thereunder applicable to the Company and relating to action or
inaction required of the Company in connection with any such Registration; and
the Company shall promptly reimburse the Holder Indemnified Party for any legal
and any other expenses reasonably incurred by such Holder Indemnified Party in
connection with investigating and defending any such expense, loss, judgment,
claim, damage, liability or action; provided, however, that the Company will not
be liable in any such case to the extent that any such expense, loss, claim,
damage or liability arises out of or is based upon any untrue statement or
allegedly untrue statement or omission or alleged omission made in such
Registration Statement, preliminary prospectus, final prospectus, or summary
prospectus, or any such amendment or supplement, in reliance upon and in
conformity with information furnished to the Company, in writing, by such
selling Holder expressly for use therein. The Company also shall indemnify any
Underwriter of the Registrable Securities, their officers, affiliates,
directors, partners, members and agents and each person who controls such
Underwriter on substantially the same basis as that of the indemnification
provided above in this Section 4.1.

 

4.2 Indemnification by Holders. Each selling Holder will, in the event that any
Registration is being effected under the Securities Act pursuant to this
Agreement of any Registrable Securities held by such selling Holder, indemnify
and hold harmless the Company, each of its directors and officers and each
Underwriter (if any), and each other selling Holder and each other person, if
any, who controls another selling Holder or such Underwriter within the meaning
of the Securities Act, against any losses, claims, judgments, damages or
liabilities, whether joint or several, insofar as such losses, claims,
judgments, damages or liabilities (or actions in respect thereof) arise out of
or are based upon any untrue statement or allegedly untrue statement of a
material fact contained in any Registration Statement under which the sale of
such Registrable Securities was registered under the Securities Act, any
preliminary prospectus, final prospectus or summary prospectus contained in the
Registration Statement, or any amendment or supplement to the Registration
Statement, or arise out of or are based upon any omission or the alleged
omission to state a material fact required to be stated therein or necessary to
make the statement therein not misleading, if the statement or omission was made
in reliance upon and in conformity with information furnished in writing to the
Company by such selling Holder expressly for use therein, and shall reimburse
the Company, its directors and officers, and each other selling Holder or
controlling person for any legal or other expenses reasonably incurred by any of
them in connection with investigation or defending any such loss, claim, damage,
liability or action. Each selling Holder’s indemnification obligations hereunder
shall be several and not joint and shall be limited to the amount of any net
proceeds actually received by such selling Holder. Each selling Holder shall
indemnify any Underwriter of the Registrable Securities, their officers,
affiliates, directors, partners, members and agents and each person who controls
such Underwriter to the same extent as provided in the foregoing with respect to
indemnification of the Company.

 

4.3 Conduct of Indemnification Proceedings. Promptly after receipt by any person
of any notice of any loss, claim, damage or liability or any action in respect
of which indemnity may be sought pursuant to Section 4.1  or 4.2, such person
(the “Indemnified Party”) shall, if a claim in respect thereof is to be made
against any other person for indemnification hereunder, notify such other person
(the “Indemnifying Party”) in writing of the loss, claim, judgment, damage,
liability or action; provided, however, that the failure by the Indemnified
Party to notify the Indemnifying Party shall not relieve the Indemnifying Party
from any liability which the Indemnifying Party may have to such Indemnified
Party hereunder, except and solely to the extent the Indemnifying Party is
actually prejudiced by such failure. If the Indemnified Party is seeking
indemnification with respect to any claim or action brought against

 

11

--------------------------------------------------------------------------------



 

the Indemnified Party, then the Indemnifying Party shall be entitled to
participate in such claim or action, and, to the extent that it wishes, jointly
with all other Indemnifying Parties, to assume control of the defense thereof
with counsel satisfactory to the Indemnified Party. After notice from the
Indemnifying Party to the Indemnified Party of its election to assume control of
the defense of such claim or action, the Indemnifying Party shall not be liable
to the Indemnified Party for any legal or other expenses subsequently incurred
by the Indemnified Party in connection with the defense thereof other than
reasonable costs of investigation; provided, however, that in any action in
which both the Indemnified Party and the Indemnifying Party are named as
defendants, the Indemnified Party shall have the right to employ separate
counsel (but no more than one such separate counsel) to represent the
Indemnified Party and its controlling persons who may be subject to liability
arising out of any claim in respect of which indemnity may be sought by the
Indemnified Party against the Indemnifying Party, with the fees and expenses of
such counsel to be paid by such Indemnifying Party if, based upon the written
opinion of counsel of such Indemnified Party, representation of both parties by
the same counsel would be inappropriate due to actual or potential differing
interests between them. No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, consent to entry of judgment or effect any
settlement of any claim or pending or threatened proceeding in respect of which
the Indemnified Party is or could have been a party and indemnity could have
been sought hereunder by such Indemnified Party, unless such judgment or
settlement includes an unconditional release of such Indemnified Party from all
liability arising out of such claim or proceeding.

 

4.4 Contribution.

 

4.4.1 If the indemnification provided for in the foregoing Sections 4.1, 4.2 and
4.3 is unavailable to any Indemnified Party in respect of any loss, claim,
damage, liability or action referred to herein, then each such Indemnifying
Party, in lieu of indemnifying such Indemnified Party, shall contribute to the
amount paid or payable by such Indemnified Party as a result of such loss,
claim, damage, liability or action in such proportion as is appropriate to
reflect the relative fault of the Indemnified Parties and the Indemnifying
Parties in connection with the actions or omissions which resulted in such loss,
claim, damage, liability or action, as well as any other relevant equitable
considerations. The relative fault of any Indemnified Party and any Indemnifying
Party shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by such
Indemnified Party or such Indemnifying Party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.

 

4.4.2 The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 4.4 were determined by pro rata allocation
or by any other method of allocation which does not take account of the
equitable considerations referred to in the immediately preceding Section 4.4.1.
The amount paid or payable by an Indemnified Party as a result of any loss,
claim, damage, liability or action referred to in the immediately preceding
paragraph shall be deemed to include, subject to the limitations set forth
above, any legal or other expenses incurred by such Indemnified Party in
connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 4.4, no Holder shall be required
to contribute any amount in excess of the dollar amount of the net proceeds
(after payment of any underwriting fees, discounts, commissions or taxes)
actually received by such Holder from the sale of Registrable Securities which
gave rise to such contribution obligation. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.

 

4.5 Survival. The indemnification provided for under this Agreement shall remain
in full force and effect regardless of any investigation made by or on behalf of
the Indemnified Party or any officer, director or controlling person of such
Indemnified Party and shall survive the transfer of securities.

 

5. MISCELLANEOUS.

 

5.1 Other Registration Rights. The Company represents and warrants that no
person, other than a Holder and the purchaser pursuant to the Forward Purchase
Agreement, between the Company and Cannae Holdings, Inc., dated as of June 5,
2020, has any right to require the Company to register any shares of the
Company’s capital stock for sale or to include shares of the Company’s capital
stock in any Registration filed by the Company for the sale of shares of capital
stock for its own account or for the account of any other person. Further, the
Company represents and warrants that this Agreement supersedes any other
registration rights agreement or agreement with similar terms

 

12

--------------------------------------------------------------------------------



 

and conditions and in the event of a conflict between any such agreement or
agreements and this Agreement, the terms of this Agreement shall prevail.

 

5.2 Assignment; No Third Party Beneficiaries. This Agreement and the rights,
duties and obligations of the Company hereunder may not be assigned or delegated
by the Company in whole or in part, other than with the written consent of
Holders representing at least 50% of the Registrable Securities. Prior to the
expiration of the Founder Shares Lock-up Period or the Private Placement Lock-up
Period, as the case may be, no Holder may assign or delegate such Holder’s
rights, duties or obligations under this Agreement, in whole or in part, except
in connection with a transfer of Registrable Securities by such Holder to a
Permitted Transferee but only if such Permitted Transferee agrees to become
bound by the transfer restrictions set forth in this Agreement. This Agreement
and the provisions hereof shall be binding upon and shall inure to the benefit
of each of the parties and the permitted assigns of the Holder or of any
assignee of the Holder, which shall include Permitted Transferees. This
Agreement is not intended to confer any rights or benefits on any persons that
are not party hereto other than as expressly set forth in Article 4 and this
Section 5.2. No assignment by any party hereto of such party’s rights, duties
and obligations hereunder shall be binding upon or obligate the Company unless
and until the Company shall have received (i) written notice of such assignment
and (ii) the written agreement of the assignee, in a form reasonably
satisfactory to the Company, to be bound by the terms and provisions of this
Agreement (which may be accomplished by an addendum or certificate of joinder to
this Agreement). Any transfer or assignment made other than as provided in this
Section 5.2 shall be null and void.

 

5.3 Notices. All notices, demands, requests, consents, approvals or other
communications (collectively, “Notices”) required or permitted to be given
hereunder or which are given with respect to this Agreement shall be in writing
and shall be personally served, delivered by reputable air courier service with
charges prepaid, or transmitted by hand delivery, addressed as set forth below,
or to such other address as such party shall have specified most recently by
written notice. Notice shall be deemed given on the date of service or
transmission if personally served; provided, that if such service or
transmission is not on a business day or is after normal business hours, then
such notice shall be deemed given on the next business day. Notice otherwise
sent as provided herein shall be deemed given on the next business day following
timely delivery of such notice to a reputable air courier service with an order
for next-day delivery.

 

To the Company:

Trebia Acquisition Corp.

41 Madison Avenue, Suite 2020

New York, NY 10010

 

To the Sponsors, to:

BGPT Trebia LP

41 Madison Avenue, Suite 2020

New York, NY 10010

Attn: Tanmay Kumar

 

Trasimene Trebia, LP

1701 Village Center Circle

Las Vegas, NV 89134

Attn: Michael L. Gravelle

 

To any other Holder, to such Holder’s address as set forth in the books and
records of the Company.

 

5.4 Severability. This Agreement shall be deemed severable, and the invalidity
or unenforceability of any term or provision hereof shall not affect the
validity or enforceability of this Agreement or of any other term or provision
hereof. Furthermore, in lieu of any such invalid or unenforceable term or
provision, the parties hereto intend that there shall be added as a part of this
Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible that is valid and enforceable.

 

13

--------------------------------------------------------------------------------



 

5.5 Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, and all of which taken together shall
constitute one and the same instrument.

 

5.6 Entire Agreement. This Agreement (including all agreements entered into
pursuant hereto and all certificates and instruments delivered pursuant hereto
and thereto) constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede all prior and contemporaneous agreements,
representations, understandings, negotiations and discussions between the
parties, whether oral or written.

 

5.7 Modifications and Amendments. Upon the written consent of the Company and
the Holders of at least sixty-six and two-thirds percent (662/3%) of the
Registrable Securities at the time in question, compliance with any of the
provisions, covenants and conditions set forth in this Agreement may be waived,
or any of such provisions, covenants or conditions may be amended or modified;
provided, however, that notwithstanding the foregoing, any amendment hereto or
waiver hereof that adversely affects one Holder, solely in its capacity as a
Holder, in a manner that is materially different from the other Holders (in such
capacity) shall require the consent of the Holder so affected. No course of
dealing between any Holders or the Company and any other party hereto or any
failure or delay on the part of a Holder or the Company in exercising any rights
or remedies under this Agreement shall operate as a waiver of any rights or
remedies of any Holder or the Company. No single or partial exercise of any
rights or remedies under this Agreement by a party shall operate as a waiver or
preclude the exercise of any other rights or remedies hereunder or thereunder by
such party.

 

5.8 Titles and Headings. Titles and headings of sections of this Agreement are
for convenience only and shall not affect the construction of any provision of
this Agreement.

 

5.9 Waivers and Extensions. Any party to this Agreement may waive any right,
breach or default which such party has the right to waive, provided that such
waiver will not be effective against the waiving party unless it is in writing,
is signed by such party, and specifically refers to this Agreement. Waivers may
be made in advance or after the right waived has arisen or the breach or default
waived has occurred. Any waiver may be conditional. No waiver of any breach of
any agreement or provision herein contained shall be deemed a waiver of any
preceding or succeeding breach thereof nor of any other agreement or provision
herein contained. No waiver or extension of time for performance of any
obligations or acts shall be deemed a waiver or extension of the time for
performance of any other obligations or acts.

 

5.10 Remedies Cumulative. In the event that the Company fails to observe or
perform any covenant or agreement to be observed or performed under this
Agreement, the Holders may proceed to protect and enforce its rights by suit in
equity or action at law, whether for specific performance of any term contained
in this Agreement or for an injunction against the breach of any such term or in
aid of the exercise of any power granted in this Agreement or to enforce any
other legal or equitable right, or to take any one or more of such actions,
without being required to post a bond. None of the rights, powers or remedies
conferred under this Agreement shall be mutually exclusive, and each such right,
power or remedy shall be cumulative and in addition to any other right, power or
remedy, whether conferred by this Agreement or now or hereafter available at
law, in equity, by statute or otherwise.

 

5.11 Governing Law. This Agreement shall be governed by, interpreted under, and
construed in accordance with the internal laws of the State of New York
applicable to agreements made and to be performed within the State of New York,
without giving effect to any choice-of-law provisions thereof that would compel
the application of the substantive laws of any other jurisdiction.

 

5.12 Waiver of Trial by Jury. Each party hereby irrevocably and unconditionally
waives the right to a trial by jury in any action, suit, counterclaim or other
proceeding (whether based on contract, tort or otherwise) arising out of,
connected with or relating to this Agreement, the transactions contemplated
hereby, or the actions of the Sponsors in the negotiation, administration,
performance or enforcement hereof.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

14

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be executed and delivered by their duly authorized representatives as of the
date first written above.

 

 

TREBIA ACQUISITION CORP.

 

 

 

 

 

By:

/s/ Tanmay Kumar

 

Name:

Tanmay Kumar

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

SPONSORS:

 

 

 

BGPT TREBIA LP

 

By: Bridgeport Partners GP LLC, its general partner

 

 

 

 

 

 

 

By:

/s/ Frank R. Martire, Jr.

 

Name:

Frank R. Martire, Jr.

 

Title:

Member

 

 

 

 

 

 

 

By:

/s/ Frank Martire, III

 

Name:

Frank Martire, III

 

Title:

Member

 

 

 

 

 

 

 

TRASIMENE TREBIA, LP

 

 

 

 

 

By:

/s/ Michael L. Gravelle

 

Name:

Michael L. Gravelle

 

Title:

General Counsel and Corporate Secretary

 

 

 

 

 

 

 

LANCE LEVY

 

/s/ LANCE LEVY

 

 

 

 

 

MARK D. LINEHAN

 

/s/ MARK D. LINEHAN

 

 

 

 

 

JAMES B. STALLINGS

 

/s/ JAMES B. STALLINGS

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------
